﻿It is always a great
honour for me to address the General Assembly. The
Assembly gives us a unique opportunity to debate the
key challenges of our world and time, and to identify
and confront the problems that our nations are facing.
It is a moment of collective ref lection and it should be
a moment of truth.
Today, 20 months after the act of despair of a
young Tunisian citizen that strongly shook the world
and generated so many hopes around the globe, many
people have doubts.
Some are telling us that the images of liberation
and joy seen around the world have been replaced by
broken promises, despair and chaos, that the world
was better off when fewer people were free, and that
the international system was more stable when fewer
societies were open.
I have come here today to make the opposite
argument. I have come here today to make the case for
open societies.
After the horrible attack on the United States
consulate in Benghazi and the death of Ambassador
Chris Stevens, I called the American Ambassador in
Georgia to convey my condolences and to speak to him,
to share my sorrow and express my support for this
unique nation.
I was struck by what he told me. I was struck by
the fact that American diplomats, beyond their pain and
their anger, still believed so clearly that the liberation of
Libya was fundamentally a good thing. Just a few days
ago, the United States Ambassador in my country was
proved right by the demonstrations held by the citizens
of Benghazi, who went out to protest against extremist  militias and to show their support for the achievement
of peace and prosperity in their own country.
I was also struck by the visit last week to the United
States by Aung San Suu Kyi, the joyous reception that
America gave her, and her desire to come and tell
her story with serenity and determination, a story of
progress towards freedom in the face of seemingly
impossible odds.
Twenty months after the act of despair and tragic
death of Mohamed Bouazizi, there are many who
doubt the cause to which Ambassador Stevens gave his
life, who doubt the vision of Aung San Suu Kyi, who
doubt freedom. I am totally certain that the skeptics
are wrong. A free society has never meant a society
without problems. On the contrary, an open society has
problems, exposes them, shows them, deals with them
and does not neglect them, because it keeps arguments
open and gives Government a chance to be accountable.
An open society is a place where improvements
are often reached through noisy, painful and chaotic
processes. Montesquieu wrote a long time ago that if
everyone agrees with the Government and everyone
agrees with one another, that is not a country; that is a
cemetery.
I speak from personal experience. My own country
confronted democracy’s challenges once again this past
week when evidence emerged of abuses in our prison
system. The facts were sickening, and our responsibility
was clear. Our reaction was swift, and we did what
democracies must do. We identified those responsible,
and they were all arrested. Two Government Ministers
have resigned, and we put in charge of the prison system
its fiercest critic: the Georgian human rights defender,
Georgia’s ombudsman. That is how democracies learn;
that is how we improve.
That is how my own Government has overcome
past errors and challenges to emerge stronger, more
effective and ever more committed to building and
institutionalizing an open society.
It is clear that there are no shortcuts to accountability,
and no fast-track lines to freedom. Building and
maintaining an open society entails a painful learning
process and significant risk-taking. But the conclusion
we must draw in this respect, from Georgia to the
events in Myanmar, is this: such risks are worth taking.
I am speaking to the Assembly on the eve of crucial
elections in my country. I realize clearly the magnitude of the challenges that face this body and this troubled
world, from the menace of nuclear proliferation to
global warming and poverty. But today I ask for
the Assembly’s attention with respect to the events
unfolding in Georgia, because I believe that they are
part of the broader, global question facing us today:
whether the quest for democracy and freedom can and
will endure.
I came here to say that Georgia will remain an open
society. That is the choice of our citizens, and there is
no alternative to this. On 1 October, my nation will
vote in parliamentary elections. We look forward to
that day and to the opportunity to renew and strengthen
the fundamental social contract that allows citizens to
freely judge and choose their leaders.
Georgia has conducted several elections in recent
years, all of which were monitored by international
observers and all of which were free and fair. We live in
a world in which yesterday’s accomplishments are never
enough, and I have made a commitment to the effect
that this year’s vote will be even more free and fair
than the previous ones. We have taken numerous steps
to pursue that goal. We have increased public funding
and given free airtime on all national channels for ads
from all political parties, in addition to whatever they
can buy with their own money. We have proposed to all
national television channels a “must carry/must offer”
requirement, to ensure that all private cable networks,
large and small, broadcast all news-based television,
and they have accepted that proposal.
We have welcomed the first televised debate in our
country’s history between candidates for Prime Minister
and heads of candidate lists. We have initiated a code
of conduct to eradicate political intimidation, the use
of administrative resources, vote-buying, campaign-
related violence and hate speech in any shape or form,
which for so many years was used to promote hatred
against ethnic and religious minorities.
Regrettably, not all actors in the Georgian political
arena share those principles, and some are purposefully
working to undermine the legitimacy of Georgia’s
democratic institutions — how they are perceived at
home and by the international community.
Our response to deliberate attempts to short-
circuit our democracy is straightforward: democratic,
transparent and rule-of-law-based processes will not
be compromised. This is not only my demand; it is the
demand of the people of Georgia.

Georgia is a young democracy, and we know the
value that comes from partnerships and engagement
with the international community. As in the past,
we have once again opened our doors and invited
credible international election monitors to visit our
country, including the Organization for Security and
Cooperation in Europe, the European Parliament, the
NATO Parliamentary Assembly, the United States
Congress and respected international non-governmental
organizations.
To date, the interim reports of almost every election
observation mission have consistently underscored that
these are the most competitive elections in Georgia’s
history. On 1 October, notwithstanding significant
attempts to undermine that dynamic, the Georgian
people will make their decision. I am confident that
Georgian democracy will prevail and reject those who
seek to close Georgia’s doors.
Georgian democracy will prevail if, and only if,
Georgian elections remain a Georgian process. Today,
in this forum, I am obliged to draw the Assembly’s
attention to externally generated security threats to
my country. The European Union monitoring mission
has just announced that Russian forces are currently
undertaking a massive, illegal military buildup,
occupying territory inside Georgia, on the former
territory of South Ossetia, which is within Georgia’s
internationally recognized borders.
Even as we speak, they are bringing offensive
weapons and troops inside our internationally
recognized borders.
The Russian military has made the extraordinary
decision to hold large-scale military exercises in the
North and the South Caucasus on the eve and around
the time of our elections. One cannot imagine an
approach more provocative and irresponsible than
that of mobilizing military forces during this crucial
moment of any nation’s democratic life.
There has been involvement by Russia for months:
first, billions of dollars in Russian money came into the
Georgian election campaign. Lots of other resources
were allocated, and now Russian troops are trying to be
some kind of background players in this process. That
is why I call today on all our allies and friends, and all
members of goodwill in the international community,
not to ignore or dismiss this worrisome development.

I would like to use this opportunity to ask the world
to pay attention during the next few days, to speak in
a unified voice against these threats, in support of our
sovereignty and democratic institutions.
In short, the vigilance and engagement of Member
States is required to ensure that history does not repeat
itself and that 2012 does not become a repeat of 2008, or
especially of 1921, when Russia ended our independence
and we became a place that was dominated by violence
and oppression for 70-plus years.
We should look at what has happened in recent
years. We had a massive-scale invasion by Russia,
the successor to the Soviet Union, in 2008. We are a
country of just 4.7 million people — less than 5 million
people — and that country is 100 times larger, and
well armed. If we look at history, we see that during
the twentieth century it invaded many countries. The
Soviet Union invaded Baltic countries; it invaded large
parts of Poland and ended its independence.
In 1956 the Soviet Union invaded Hungary, killed
its President and ended its independence. In 1968 it
invaded Czechoslovakia, deposed its Government and
ended its independence. In 1979 it invaded a much
bigger country than Georgia, Afghanistan, killed its
President within one hour and ended its independence.
In 2008 it invaded our country, a smaller country than
any of those I have mentioned, and occupied part of its
territory.
However, none of the strategic goals of the Russian
invasion was achieved. They had three explicit goals in
invading Georgia. The first was to depose the Georgian
Government, end Georgian democracy and physically
destroy Georgia’s leadership. Those are not my words
or a conspiracy theory. That is what they themselves
overtly stated in every open and closed international
forum. The second goal was to shut off the energy supply
for different regions of the world and to monopolize the
energy supply in the part of the world where Russia
lies. That totally failed. Georgia is developing and its
energy corridor is developing. The third goal was to
stop the enlargment of NATO and to halt any kind of
inclusion of the region into international organizations.
Russia also failed at that goal.
We often say that after the Russians failed to
physically destroy the Georgian leadership, failed to
succeed in any of the purposes of their invasion and
basically were forced to stay where they are, within
occupied territories — in what most of the world and most international organizations call illegally
occupied territories, meaning that they will have to
withdraw — now they are trying to undermine us
because they have a strong sense of unfinished business.
It is not just the fate of a small country of less
than 5 million people that is being played out in this
scenario. The fate of the whole post-Soviet space is
being played out, affecting 400 to 500 million people.
Because Russia failed to destroy Georgian democracy
in 2008, countries in Central Asia such as Ukraine and
Belarus, people in the Republic of Moldova and Eastern
Europe, all think that freedom is the right choice after
all and that even the smallest free country cannot be
undermined and destroyed if it stands strong and united
and if the international community is there to help. That
sets a very bad example from the Russian point of view.
On the other hand, because of Georgia’s reforms
and because of our openness to the great nation of
Russia, we introduced visa-free travel for tourists from
Russia. One million tourists will travel to Georgia
from Russia this year and they will take back 1 million
stories of successful development, of a country with
new hospitals, with new cities, with sharply reduced
poverty — a country moving towards universal health
coverage and that has enjoyed double-digit growth, and
is this year enjoying 8 per cent growth. It is a country
that, even without oil and gas, is looking much better
than most of the Russian region. Indeed, Russia’s then-
President Medvedev had to acknowledge twice in one
week, in an open forum of journalists and his own
parliament, that Georgian reforms were so successful
that Russia had no choice but to study and copy them,
even if they hate the Georgian leadership.
That is the ideological issue. That is why they want
us out. That is why they want Georgia off the map. It is
because if Georgia survives and if Georgia continues,
it sets a bad example for all the others, including the
Russian people themselves, from the point of view of
the present Russian Government. The prison scandal
we had recently involved things that happen almost
every day in Russia, and are reported on social media
in Russia as frequently, and no one there gives a damn
about it. In the first case that came up in Georgia, two
ministers and scores of others were arrested, which also
sets a bad example in the eyes of people who want to
suppress freedom. That is why it is so important that
Georgian democracy is back and safe. It means that the
whole post-Soviet space, our whole part of the world,
will move in the right direction.

I call on the world to pay attention and send the
right signals. I make the call knowing what our
responsibilities are. In the face of the threats confronting
us, our commitment to democracy and transparency is
more important than ever. We remember the words of
the American founding father who said that whoever
sacrifices his freedom for security deserves neither.
That is not just our response; it is the best response. Our
transformation and the hostility it has generated among
those who feel threatened by freedom have continued to
make Georgia a test case for the entire region. What is at
stake in Georgia today is the very idea that democracy
can thrive in our part of the world.
Our common legacy from the dark time of the Soviet
Union is now almost gone from Georgia. Organized
crime — and Georgia was a hotbed of organized
crime — is now almost gone from Georgia. Most of
that legacy has migrated to other countries, including
Russia. Corruption, coercion, intimidation, oppression,
cynicism and despair: we condemn that way of life, that
way of Government and of being governed. No, we can,
we should and we will overcome that legacy. We are
doing it in Georgia and it can be done everywhere else.
Will we face strong opposition? Yes. And we are
well placed to say that, since our country is regularly
threatened with destruction and annihilation, for the
very reason that we choose another path — the path of
freedom, the path of transparency and accountability,
the path of meritocracy and an open society — we
know how difficult it is to overcome those forces. But
we know we can.
Sovietism and post-Sovietism is not a fate.
Organized crime and violence is not a fate. Slavery
is not a fate. Limited sovereignty as Brezhnev once
defined it and Putin reshaped it is not a fate. Every
country represented here is a free nation. We are all
free peoples, made up of free individuals, and our
future depends on us, on what we want and what we do.
There is nothing easy about saying this, and I do
not say it lightly. The Georgian people know the price
of freedom and still they think their freedom is worth
it, because with freedom comes development and
happiness, true stability and true peace. Our region
will one day become a zone where free people interact
peacefully, where respect will replace contempt.
All the peoples of Central Asia and Eastern Europe,
Ukraine, the Republic of Moldova and Russia, the
South Caucasus and North Caucasus, should hold hands together and shout down the voices of the past. Powerful
voices continue to send the message that democracy,
transparency and accountability are not possible. They
say that freedom, meritocracy and respect for human
rights are fundamentally alien. Georgia has proven them
wrong. Our survival story has proven them wrong, just
as many here today have in the past. As we have been
learning from many people in the Hall, our efforts have
shown that corruption, intolerance, intimidation, fear
and violence are neither cultural nor inevitable.
Advanced democracy is a sign of a mature society.
It is not easy to govern. Dissent, pluralism and vibrant
debate, which are threats to others, are strengths to us.
Our view is clear. One cannot gain enduring stability
at the expense of liberty, and one cannot ensure lasting
prosperity by sacrificing individual rights. Those short
cuts never succeed in the long run.
In every culture, in every society, in every corner
of the world, people will ultimately demand the right
to choose their own future. Only Governments that
meet that demand will achieve true stability. The
fundamental contract is not always without difficulties.
Governments that commit themselves to the process
must be prepared for turbulence and disagreement.
What is difficult for elected leaders is often beneficial
for citizens; what is challenging for ruling parties is
often necessary for the State. In pursuing the goals of
freedom and accountability, our common efforts must
be governed by the rule of law and a commitment to
respect these fundamental principles. Violence and
intimidation can never be legitimized, and a minority
can never forcibly impose its views on the will of the
majority. Guns, money, threats, hatred, blackmail and
fear cannot be allowed to hijack the process.
At the same time, we recognize the potential threat
of a majority trampling the rights and liberties of a
minority. We respond to that threat by protecting the
right to dissent, we respond by promoting pluralism,
we respond by allowing every voice to be heard. And
we respond by the law. I can testify to how difficult the
process is, but I can also state unequivocally that no
lasting alternative exists.
I want finally to share with the Assembly my
hope and my trust. A few days from now, Georgians
from all social, religious and ethnic backgrounds will
collectively decide their future in an unoccupied part
of our territory. They will express diverse opinions and
wishes, and a new future for our nation will emerge.

Openness will be further enshrined. Transparency will
be strengthened, and public accountability confirmed.
The main thing that will be confirmed is that Georgia
will not go back. It will not be dragged back under
any pressure, under any dirty money from the North,
under any threat of military exercise or direct military
invasion or mass-scale disturbances or the emergence of
some kind of militias emerge, as some have threatened.
It is not going to work.
According to the European Union, we are the safest
country and the least corrupt country in Europe with
strong Government institutions that cannot be bribed
and cannot be undermined. By constantly renewing the
social contract, which is at the heart of every democratic
nation, we will ensure that democratic principles and
practices are with us for good.
I trust the Georgian people. I trust the international
community and I trust that they will not allow others
to destroy the will of my people or destroy my small
nation’s choice. I stated earlier that democracy is
a difficult, sometimes noisy system. It presents
challenges to those in and outside Government, and it
forces leaders to place their trust in society. Personally,
I see no credible alternative, and I saw no better reason
to take risks. Fear is the paramount weapon of autocrats,
while trust is a definition of democrats.
Let us all trust our citizens, even if autocratic
forces much bigger than us are threatening us. The
best defence for my country is openness, democracy,
transparency and the work of institutions against all
of those forces, against all the international mafias
and against social and international pressures that
contravene international law. Let us defend the
institutions that support, strengthen and preserve our
choice to be open and free.

